DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot in view of the new ground(s) of rejections.
Claim Objections
Claims 5-8 are objected to because of the following informalities:  Claim 5 repeats “said interface proximate to said plurality of containers” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark Deeter (US 2016/0022543 – hereinafter Deeter) in view of Jose Sotelo (US 2016/0151246 – hereinafter Sotelo).
Re Claim 1:Deeter discloses a housing (10); an interface (100) for users to input a scheduled time for dispensing of pills; a plurality of containers (50) configured to retain said pills; a platform (40) supporting said plurality of containers (50); a motor (240, 250) to drive said platform (40); a central controller (18) communicatively linked to said motor (240, 250);  a movable lid (20) connected to an upper portion of said housing (10), said movable lid (20) movable between a closed position and an open position (see Figs. 12 and 13), said movable lid (20) concealing said plurality of containers (50) and said interface (100) when in said closed position such that said plurality of containers (50) and said interface (100) are accessible only when said movable lid (20) is in an open position (see Figs. 12 and 13), said interface (100) proximate to said plurality of containers (50); and wherein said central controller (18) drives said platform (40) and/or said plurality of containers (50) to successively move each of said plurality of containers (50) to a position allowing contained pills in each of said plurality of containers (50) to be successively dispensed from said plurality of containers (50) based on said scheduled time (see Figs. 1-13), but fails to teach having an upper portion and a support therebelow collectively defining a space for receipt of an article to capture dispensed pills.



Re Claim 2:Deeter discloses wherein said interface (100) includes one or more of the following: a display, clock button, set button and advance button (see Figs. 1-13).

Re Claim 3:
Deeter discloses an alarm (see paragraph [0037]) (see Figs. 1-13).

Re Claim 4:Deeter discloses a transceiver for communicating with a mobile device (see paragraph [0041]) (see Figs. 1-13).

Re Claims 5-8:
Deeter discloses a housing (10); an interface (100) for users to schedule a frequency for dispensing of pills; a plurality of containers (50) configured to retain said pills; a platform (40) supporting said plurality of containers (50); a motor (240, 250) to drive said platform a movable lid (20) connected to an upper portion of said housing (10), said movable lid (20) movable between a closed position and an open position (see Figs. 12 and 13), said movable lid (20) concealing said plurality of containers (50) and said interface (100) when in said closed position such that said plurality of containers (50) and said interface (100) are accessible only when said movable lid (20) is in an open position (see Fig. 13), said interface (100) proximate to said plurality of containers (50); said interface (100) proximate to said plurality of containers (50); and wherein said central controller (18) drives said platform (40) and/or said plurality of containers (50) to successively move each of said plurality of containers (50) to a position allowing contained pills in each of said plurality of containers (50) to be successively dispensed from said plurality of containers (50) based on said frequency for dispending of pills (see Figs. 1-13), but fails to teach having an upper portion and a support therebelow collectively defining a space for receipt of an article to capture dispensed pills.

Sotelo teaches having an upper portion (near 16, 18) and a support (near 32, 36) therebelow collectively defining a space for receipt of an article (32, 36) to capture dispensed pills (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Deeter with that of Sotelo to allow for product to be removed from a device without the product itself having to be placed in the hands for sanitary purposes.



Re Claims 9-11:
Deeter discloses a housing (10); an interface (100) for users to input a scheduled time for dispensing of pills; a plurality of containers (50) configured to retain said pills; a platform (40) supporting said plurality of containers (50); a motor (240, 250) to drive said platform (40); a central controller (18) communicatively linked to said motor (240, 250); a movable lid (20) connected to an upper portion of said housing (10), said movable lid (20) movable between a closed position and an open position (see Figs. 12 and 13), said movable lid (20) concealing said plurality of containers (50) and said interface (100) when in said closed position such that said plurality of containers (50) and said interface (100) are accessible only when said movable lid (20) is in an open position (see Fig. 13), said interface (100) proximate to said plurality of containers (50); a transceiver (330, 360, 370, 380) for communicating with a mobile device (mobile phone, tablet, laptop computer), said mobile device (mobile phone, tablet, laptop computer) configured to act as a remote interface (see paragraph [0041]); and wherein said central controller (18) drives said platform (40) and/or said plurality of containers (50) to successively move each of said plurality of containers (50) to a position allowing contained pills in each of said plurality of containers (50) to be successively dispensed from said plurality of containers (50) based on said scheduled time (see Figs. 1-13 and paragraph [0041]), but fails to teach having an upper portion and a support therebelow collectively defining a space for receipt of an article to capture dispensed pills.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. James Schnettler (US 2008/0203108) – shows interface (18, 54) only accessible after a cover (38) is moved to an open position (see Figs. 1-9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651